DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,931,299 discloses similar limitations and functions of claim 1 of the in the instant application, such as: 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,931,299 discloses similar limitations and functions of claim 1 of the in the instant application, such as: 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,931,299 discloses similar limitations and functions of claim 1 of the in the instant application, such as: 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant application claims similar limitations and function as disclosed in the claim of USP 10,931,299, in method format. Therefore, claim 1 is rejected under nonstatutory obvious double patenting against the claim of USP 10,931,299. 
2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of instant application claims similar limitations and function as disclosed in the claim of USP 10,931,299, in method format. Therefore, claim 2 is rejected under nonstatutory obvious double patenting against the claim of USP 10,931,299. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of instant application claims similar limitations and function as disclosed in the claim of USP 10,931,299, in method format. Therefore, claim 3 is rejected under nonstatutory obvious double patenting against the claim of USP 10,931,299. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of instant application claims similar limitations and function as disclosed in the claim of USP 10,931,299, in method format. Therefore, claim 4 is rejected under nonstatutory obvious double patenting against the claim of USP 10,931,299. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of instant application claims similar limitations and function as disclosed in the claim of USP 10,931,299, in method format. Therefore, claim 5 is rejected under nonstatutory obvious double patenting against the claim of USP 10,931,299. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of instant application claims similar limitations and . 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of instant application claims similar limitations and function as disclosed in the claim of USP 10,931,299, in method format. Therefore, claim 7 is rejected under nonstatutory obvious double patenting against the claim of USP 10,931,299. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of instant application claims similar limitations and function as disclosed in the claim of USP 10,931,299, in method format. Therefore, claim 8 is rejected under nonstatutory obvious double patenting against the claim of USP 10,931,299. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of instant application discloses similar limitations and function as claimed in claim 9 such as: an analog input signal; a VCO-based Delta-Sigma ADC circuit coupled to the input terminal and configured to output a first digital signal in a frequency domain based on the analog input signal; a first digital-to-analog converter (DAC) configured to convert the first digital signal to an analog output signal; a first summation circuit configured to receive the analog output signal and the analog input signal; a pipelined ADC circuit configured to convert an output of the first summation circuit to a second digital signal; a second summation circuit configured to receive the first digital signal and the second digital signal, and output a digital output signal corresponding to the analog input signal at an output terminal.
 Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of instant application discloses similar limitations and function as claimed in claim 9 such as: a digital filter coupled to receive the second digital signal output by the pipelined ADC circuit, wherein the first digital signal includes a noise transfer function, and wherein the digital filter has a digital filter function matching the noise transfer function to remove harmonic distortion from the first digital signal.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of instant application discloses similar limitations and function as claimed in claim 9 such as: the first digital signal includes an error component; the first summation circuit is configured to extract the error component and the output of the first summation circuit is a negative of the error component; the second digital signal corresponds to the negative of the error component.
12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of instant application discloses similar limitations and function as claimed in claim 9 such as: a first amplifier coupled between the first summation circuit and the pipelined ADC circuit, the first amplifier configured to apply a first gain factor to the negative of the error component; and a second amplifier coupled between the pipelined ADC circuit and the second summation circuit, the second amplifier configured to apply an inverse of the first gain factor to the second digital signal.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of instant application discloses similar limitations and function as claimed in claim 9 such as: a delay circuit coupled between the VCO-based Delta-Sigma ADC circuit and the second summation circuit.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of instant application discloses similar limitations and function as claimed in claim 9 such as: an input terminal configured to receive an analog input signal; a first ADC circuit coupled to the input terminal and including a voltage controlled oscillator (VCO), the first ADC circuit configured to output a first digital signal in a frequency domain based on the analog input signal, the first digital signal including a noise transfer function; a first digital-to-analog converter (DAC) configured to convert the first digital signal to an analog output signal; a first summation circuit configured to receive the analog output signal and the analog input signal; a second ADC circuit configured to convert an output of the first summation circuit to a second digital signal; and a digital filter coupled to receive the second digital signal output by the second ADC circuit, wherein the digital filter has a digital filter function matching the noise transfer function to remove harmonic distortion from the first digital signal.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of instant application discloses similar limitations and function as claimed in claim 9 such as: wherein the first ADC circuit includes a Delta- Sigma ADC.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of instant application discloses similar limitations and function as claimed in claim 9 such as: wherein the second ADC circuit includes a pipelined ADC.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not the claim of instant application discloses similar limitations and function as claimed in claim 9 such as: the first digital signal includes an error component, the first summation circuit being configured to further receive a filtered version of the analog input signal and extract the error component and output a negative of the error component, and wherein the ADC further comprises: a second summation circuit configured to an output of the digital filter and the first digital signal, and output a digital output signal corresponding to the analog input signal at an output terminal.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. USP 10,931,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of instant application discloses similar limitations and function as claimed in claim 9 such as: a first amplifier coupled between the first summation circuit and the second ADC circuit, the first amplifier configured to apply a first gain factor to the negative of the error component; and a second amplifier coupled between the digital filter and the second summation circuit, the second amplifier configured to apply an inverse of the first gain factor to the second digital signal.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845